Exhibit 12(b) General Electric Company Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends Six months ended June 30, 2009 (Dollars in millions) (Unaudited) General Electric Company and consolidated affiliates Earnings(a) $ 5,506 Plus: Interest and other financial charges included in expense(b) 9,980 One-third of rental expense(c) 296 Adjusted “earnings” $ 15,782 Fixed charges: Interest and other financial charges(b) $ 9,980 Interest capitalized 23 One-third of rental expense(c) 296 Total fixed charges $ 10,299 Ratio of earnings to fixed charges 1.53 Preferred stock dividend requirements $ 150 Ratio of earnings before provision for income taxes to earnings from continuing operations 0.98 Preferred stock dividend factor on pre-tax basis $ 147 Fixed charges 10,299 Total fixed charges and preferred stock dividend requirements $ 10,446 Ratio of earnings to combined fixed charges and preferred stock dividends 1.51 (a) Earnings before income taxes, noncontrolling interests, discontinued operations and undistributed earnings of equity investees. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense.
